DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 8/18/2022, in reply to the Office Action mailed 5/19/2022, is acknowledged and has been entered.  Claims 1-4, 10-13 and 16-19 have been amended.  Claims 1-20 and 30-35 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn in view of claim amendment. The rejections over the Sung and Kim references have been withdrawn in view of the change in inventorship.  The Examiner’s response to Applicant’s arguments is incorporated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-19 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Port et al. (US 2011/0092806) in view of Marnett (US 2005/0002859), for reasons set forth in the previous Office Action.

Claim 1-20 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Port et al. (US 2011/0092806) in view of Marnett (US 2005/0002859), in further view of de Vries (Current Pharmaceutical Design, 2006, 12, p. 3847-3856), for reasons set forth in the previous Office Action.

	Response to arguments
	Applicant argues that while the compounds at page 50 of Port include the gadolintum complex, a linker portion, and a polycyclic portion, none of these compounds disclose or suggest Applicant’s claimed Chemical Formula 2, 3, or 4. In an effort to supplement this deficiency, the Examiner cites to the following compound at page 60 of Port and appears to argue that use of the linker portion in the compound at page 60 with the compounds at page 50 would result in Applicant’s claimed compounds.  Applicant argues that Port at page 60 includes a linking portion that includes an additional nitrogen group when compared with Applicant’s claimed linking portion. In particular, the linking portion in the compound at page 60 of Port includes three secondary amide groups whereas Applicant’s claimed linking portion includes two secondary amide groups.  Applicant respectfully submits that a person of ordinary skill in the art would understand that amide groups are functional groups that can lead to differing chemical properties of a resulting compound. Still further, there is no indication in Port to exclude one of the amide groups from the linking portion of the compound at page 60 of Port.
[AltContent: connector]

    PNG
    media_image1.png
    165
    660
    media_image1.png
    Greyscale




	Applicant’s arguments have been fully considered but are not found to be persuasive.  It is noted that Port generally teaches B-L-Ch compounds, wherein B is biovecor, L is linker and Ch is chelate.  With regard to the argument that the linking portion in the compound at page 60 of Port includes three secondary amide groups whereas Applicant’s claimed linking portion includes two secondary amide groups, it is respectfully submitted that Port’s compound at page 60 features folic acid as biovector, shown below.  The additional amide group cited by Applicant is part of the targeting ligand itself, not the linker.

    PNG
    media_image2.png
    190
    450
    media_image2.png
    Greyscale

	In Port’s compound, folic acid is conjugated via amide bond at a terminal carboxylic acid of the compound to the linker.  Accordingly, the compound at page 60 features the same linker and chelate as the instantly claimed compounds.  
Fenbufen, for example, features a similar terminal carboxylic acid available for amide bond formation with a terminal amine of a linker.

    PNG
    media_image3.png
    163
    309
    media_image3.png
    Greyscale

	One of ordinary skill in the art would have recognized that fenbufen would be available for amide bonding via equivalent chemistry.  For example, Port at page 50 uses amide bonding to conjugate fenbufen to DOTA, albeit using a different linker.  The selection of various linkers such as set forth from those in Port would have been obvious to one of ordinary skill in the art, as Port teaches a variety of linkers and targeting moieties to be suitable.  
Applicant further argues that the compound at page 60 of Port includes a different polycyclic portion when compared with Applicant’s claimed compounds. So a person of ordinary skill in the art would have to select a specific polycyclic portion from the compounds at page 50 of Port and combine it with a linking portion from page 60 in an attempt to reach Applicant’s claimed compounds.  Applicant respectfully finds this problematic for at least two reasons. First, such a combination does not result in Applicant’s claimed compound, as the linking portions from the compounds at pages 50 and 60 of Port are different from Applicant’s claimed linking portion. Second, there are hundreds upon hundreds of possible combinations and variations that could be made from all of the compounds disclosed in Port. There is no indication in Port that the specific combination selected by the Examiner has any significance. That is, there appears to be no reason to select the combination made by the Examiner in Port other than if Applicant’s claimed compounds are considered - this seems to be a case of hindsight analysis.  Applicant argues that Marnett and Devries do not cure the deficiencies of Port.
Applicant’s arguments have been fully considered but are not found to persuasive.  With regard to the argument that the compound at page 60 of Port includes a different polycyclic portion when compared with Applicant’s claimed compounds, it is respectfully submitted that Port teaches that a variety of targeting ligands are suitable, e.g. folic acid, fenbufen, diflusinal, etc.  One of ordinary skill in the art would have been capable of selection of the desired targeting ligand from those set forth in Port with a reasonable expectation of success in proving a B-L-Ch compound directed toward a desired target.  See also MPEP 2145 with regard the argument concerning hindsight analysis.  "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). 

Conclusion
	No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618